                                   1                                       UNITED STATES DISTRICT COURT

                                   2                                      NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     TERENCE LEE ROBINSON,                                   Case No. 18-cv-02945-HSG (PR)
                                                             Plaintiff,
                                   5
                                                                                                 ORDER FOR SERVICE OF PROCESS
                                                   v.                                            AND SCHEDULING
                                   6

                                   7     J. SCHRAG, et al.,
                                                             Defendants.
                                   8

                                   9

                                  10          Plaintiff, a California state prisoner incarcerated at Pelican Bay State Prison (“PBSP”) and

                                  11   proceeding pro se, filed a civil rights complaint under 42 U.S.C. § 1983. His original complaint

                                  12   was dismissed with leave to amend. On October 29, 2018, the Court reviewed plaintiff’s amended
Northern District of California
 United States District Court




                                  13   complaint and found that, liberally construed, it stated a cognizable Eighth Amendment claim

                                  14   against PBSP defendants J. Schrag, A. Maylin, T. Gray, and J. Taylor. The Court dismissed with

                                  15   further leave to amend a due process claim against PBSP defendant J. Pieren. Plaintiff has

                                  16   notified the Court that he does not wish to file a second amended complaint and elects to proceed

                                  17   only on the Eighth Amendment claim. See Dkt. No. 12. Accordingly, to move this action toward

                                  18   resolution, the Court now orders:

                                  19          1.        The Clerk shall issue summons and the United States Marshal shall serve, without

                                  20   prepayment of fees, a copy of the amended complaint (Dkt. No. 10), a copy of the Court’s October

                                  21   29, 2018 screening order (Dkt. No. 11), and a copy of this order upon J. Schrag, A. Maylin, T.

                                  22   Gray, and J. Taylor at Pelican Bay State Prison.

                                  23          The Clerk shall also mail a courtesy copy of the amended complaint, the October 29, 2018

                                  24   screening order, and this order to the California Attorney General’s Office.

                                  25          2.        In order to expedite the resolution of this case, the Court orders as follows:

                                  26                    a.         No later than 91 days from the date this order is filed, defendants must file

                                  27   and serve a motion for summary judgment or other dispositive motion. A motion for summary

                                  28   judgment also must be accompanied by a Rand notice so that plaintiff will have fair, timely and
                                   1   adequate notice of what is required of him in order to oppose the motion. Woods v. Carey, 684

                                   2   F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th

                                   3   Cir. 1998) must be served concurrently with motion for summary judgment).1

                                   4          If defendants are of the opinion that this case cannot be resolved by summary judgment,

                                   5   defendants must so inform the Court prior to the date the motion is due.

                                   6                  b.      Plaintiff’s opposition to the summary judgment or other dispositive motion

                                   7   must be filed with the Court and served upon defendants no later than 28 days from the date the

                                   8   motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment

                                   9   provided later in this order as he prepares his opposition to any motion for summary judgment.

                                  10                  c.      Defendants shall file a reply brief no later than 14 days after the date the

                                  11   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                  12   hearing will be held on the motion.
Northern District of California
 United States District Court




                                  13          3.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                  14   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                  15   do in order to oppose a motion for summary judgment. Generally, summary judgment must be

                                  16   granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                  17   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  18   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  19   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                  20   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  21   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  22   as provided in Rule 56(e), that contradict the facts shown in the defendants’ declarations and

                                  23   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  24   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  25
                                       1
                                  26     If defendants assert that plaintiff failed to exhaust his available administrative remedies as
                                       required by 42 U.S.C. § 1997e(a), defendants must raise such argument in a motion for summary
                                  27   judgment, pursuant to the Ninth Circuit’s opinion in Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014)
                                       (en banc) (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which held that
                                  28   failure to exhaust available administrative remedies under the Prison Litigation Reform Act,
                                       should be raised by a defendant as an unenumerated Rule 12(b) motion).
                                                                                           2
                                   1   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                   2   Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc) (App. A).

                                   3          (The Rand notice above does not excuse defendants’ obligation to serve said notice again

                                   4   concurrently with a motion for summary judgment. Woods, 684 F.3d at 939).

                                   5          4.      All communications by plaintiff with the Court must be served on defendants’

                                   6   counsel by mailing a true copy of the document to defendants’ counsel. The Court may disregard

                                   7   any document which a party files but fails to send a copy of to his opponents. Until defendants’

                                   8   counsel has been designated, plaintiff may mail a true copy of the document directly to

                                   9   defendants, but once defendants are represented by counsel, all documents must be mailed to

                                  10   counsel rather than directly to defendants.

                                  11          5.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  12   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required
Northern District of California
 United States District Court




                                  13   before the parties may conduct discovery.

                                  14          6.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the

                                  15   Court informed of any change of address and must comply with the Court’s orders in a timely

                                  16   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  17   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                  18   pending case every time he is moved to a new facility.

                                  19          7.      Any motion for an extension of time must be filed no later than the deadline sought

                                  20   to be extended and must be accompanied by a showing of good cause.

                                  21          8.      Plaintiff is cautioned that he must include the case name and case number for this

                                  22   case on any document he submits to the Court for consideration in this case.

                                  23          9.      The Clerk shall terminate J. Pieren as a defendant from the docket in this action.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 12/19/2018

                                  26
                                  27
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  28                                                                 United States District Judge
                                                                                         3
